Name: Council Regulation (Euratom, ECSC, EEC) No 3086/78 of 21 December 1978 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities following the amendment of the provisions of the Staff Regulations concerning the monetary parities to be used in implementing the Staff Regulations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/8 Official Journal of the European Communities 29 . 12 . 78 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3086/78 of 21 December 1978 adjusting the weightings applicable to the remuneration and pensions of offi ­ cials and other servants of the European Communities following the amend ­ ment of the provisions of the Staff Regulations concerning the monetary pari ­ ties to be used in implementing the Staff Regulations Canada Japan Greece Turkey Spain Portugal Venezuela 83.2 167.5 87-4 85.2 81.2 65.2 107.4 2. With effect from 1 April 1979, the weightings applicable to pensions in accordance with the second paragraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country which the persons entitled to the pension declare their home to be : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ( ! ), as last amended by Regulation (Euratom, ECSC, EEC) No 3085/78 (2), and in particular Articles 64, 65 (2) and 82 of the said Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission, Whereas, following the amendment of the provisions of the Staff Regulations concerning the monetary pari ­ ties to be used in implementing the Staff Regulations, the weightings applied to the remuneration and pensions of officials and other servants of the Commu ­ nities should be adjusted, Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom 100 106-4 98.7 92-2 59-3 74-4 100 97-8 62-5 If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium .HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . With effect from 1 April 1979 the weightings applicable to the remuneration of officials and other servants of the European Communities employed in the countries listed below shall be as follows : Article 5 of Council Regulation (Euratom, ECSC, EEC) No 3084/78 (3) is hereby repealed with effect from 1 April 1979 . Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Switzerland United States 100 106.4 98-7 92.2 59-3 74-3 100 97-8 62.5 114.2 85.4 Article 3 This Regulation shall enter into force on 1 January 1979 . It shall take effect on 1 April 1979 . However, in the case of pensions and allowances of which the net amount becomes less than that under the existing arrangements, the Regulation shall apply only from 1 October 1979 . ( ¢) OJ No L 56, 4 . 3 . 1968 , p. 1 . (2 ) See page 6 of this Official Journal . (3 ) See page 1 of this Official Journal . No L 369/929. 12. 78 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF